 1   Patrick R. Leverty, Esq., Nevada Bar No. 8840
     Vernon E. Leverty, Esq., Nevada Bar No. 1266
 2   William R. Ginn, Esq., Nevada Bar No. 6989
     LEVERTY & ASSOCIATES LAW CHTD.
 3   832 Willow Street
     Reno, NV 89502
 4   Telephone: (775) 322-6636
     Facsimile: (775) 322-3953
 5
     Attorneys for Plaintiff Pacific Energy & Mining Company
 6
     Samuel A. Schwartz, Esq., Nevada Bar No. 10985
 7   BROWNSTEIN HYATT FARBER SCHRECK, LLP
 8   100 North City Parkway, Suite 1600
     Las Vegas, NV 89106
 9   Telephone: (702) 802-2206
     Facsimile: (702) 385-2741
10
     Adam Silverstein, Esq., Admitted Pro Hac Vice
11   Erik Weinick, Esq., Admitted Pro Hac Vice
     OTTERBOURG, P.C.
12   230 Park Avenue
     New York, NY 10169 13
     Telephone: (212) 661-9100
     Facsimile: (702) 682-6104
14
     Attorneys for Defendant Maximilian Resources LLC
15
                               UNITED STATES DISTRICT COURT
16
                                      DISTRICT OF NEVADA
17
     PACIFIC ENERGY & MINING COMPANY,
18   a Nevada Corporation,                               Case No.:   3:17-cv-00363-HDM-CBC
19                               Plaintiff,
                                                           ORDER GRANTING STIPULATION
20          vs.                                             FOR EXTENSION OF TIME FOR
                                                           DEFENDANT TO RESPOND TO THE
21   MAXIMILIAN RESOURCES LLC,                                 MOTION FOR SUMMARY
     a Delaware Limited Liability Company,                      JUDGMENT [DOC. 61]
22                                                               (FIFTH REQUEST)
                                 Defendant.
23                                                                       AND

24                                                         ORDER GRANTING STIPULATION
                                                            FOR EXTENSION OF TIME FOR
25                                                         DEFENDANT TO RESPOND TO THE
                                                            MOTION TO DISMISS COUNTER
26                                                                CLAIMS [DOC. 69]
                                                                 (FOURTH REQUEST)
27          WHEREAS, Plaintiff Pacific Energy and Mining Company (“Pacific”) commenced this
28


                                                     1
     1   action against Defendant Maximilian Resources, LLC (“Maximilian,” and together with Pacific,

     2   the “Parties”) by filing a Complaint for Declaratory Judgment (“Plaintiff’s Complaint”) on
     3
         June 9, 2017;
 4
                WHEREAS, on June 6, 2018, Pacific filed a motion requesting that this Court issue
 5
         summary judgment in its favor (the “Summary Judgment Motion”);
 6
                WHEREAS, pursuant to a stipulation agreed to by Pacific and Maximilian and so
 7
         ordered by this Court, Maximilian’s current deadline to oppose the Summary Judgment Motion
 8
         is January 4, 2019 (the “SJ Objection Deadline”);
 9
                WHEREAS, on July 2, 2018, Maximilian filed an answer to Plaintiff’s Complaint and
10
         asserted certain counter-claims against Pacific;
11
                WHEREAS, on July 17, 2018, Pacific filed a motion to dismiss Maximilian’ s counter-
12
         complaint (the “Motion to Dismiss”);
13
                WHEREAS, pursuant to a stipulation agreed to by Pacific and Maximilian and so
14
         ordered by this Court, Maximilian’s current deadline to oppose the Motion to Dismiss is
15
         January 4, 2019 (the “Motion to Dismiss Objection Deadline”);
16
                WHEREAS, the Parties are engaged in settlement discussions regarding the issue raised
17
         herein and numerous other issues involving multiple parties located in multiple jurisdictions;
18
                WHEREAS, while the Parties continue to earnestly pursue settlement discussions, they
19
         wish to (i) avoid the cost and expense of litigating the Summary Judgement Motion and the
20
         Motion to Dismiss and (ii) preserve this Court’s resources given the progress in
21
         negotiations wherein the Parties believe they have agreed upon certain of the material elements of a

         global settlement;
22
                WHEREAS, the Parties agree that adjourning the SJ Objection Deadline and the Motion
23
         to Dismiss Objection Deadline is in their best interests and further the goal of judicial economy;
24
                NOW THEREFORE, in consideration of the foregoing, of the mutual promises and
25
         covenants herein, and other considerations, the reasonableness of which is hereby acknowledged,
26
         the Parties hereto agree as follows:
27
28


                                                            2
 1      1. The Parties hereby agree that the Objection Deadline to the Summary Judgement Motion

 2   is extended through and including February 8, 2019.

 3     2.   The Parties hereby agree that the Objection Deadline to the Motion to Dismiss is

 4   extended through and including February 8, 2019.

 6

 7   DATED this 12th day of December, 2018.                DATED this 12th day of December, 2018.

 8   LEVERTY & ASSOCIATES LAW CHTD.                        BROWNSTEIN HYATT FARBER
                                                           SCHRECK, LLP
 9
     /s/ Patrick Leverty                                   /s/ Samuel A. Schwartz
10   Vernon E. Leverty, Esq.                               Samuel A. Schwartz, Esq.
     Patrick R. Leverty, Esq.                              100 North City Parkway, Suite 1600
11   832 Willow Street                                     Las Vegas, NV 89106
     Reno, NV 89502
12                                                         Adam Silverstein, Esq.
13   Attorneys for Pacific Energy                          Erik Weinick, Esq.
     & Mining Company                                      OTTERBOURG, P.C.
13                                                         230 Park Avenue
                                                           New York, NY 10169
14
                                                           Attorneys for Defendant
15                                                         Maximilian Resources, LLC
16

17
18
19
            IT IS SO ORDERED.
20
21
                                         SENIOR U.S. DISTRICT JUDGE
22

23                                       DATED: December 13, 2018
24

25

26

27
28


                                                    3
